Case 2:18-cr-00607-JMA Document 171 Filed 06/27/19 Page 1 of 3 PageID #: 809




                                                                           June 27, 2019

  BY ECF

  The Honorable Joan M. Azrack
  United States District Judge
  Eastern District of New York
  200 Federal Plaza
  Central Islip, NY 11722

         Re:     United States v. Khwaja, et al., 18 Crim. 607 (JMA)

  Dear Judge Azrack:

          We write on behalf of our clients, Abdulrahman Khwaja and Shikeba
  Rhamatzada, in reply to the government’s letter, filed on Friday, June 21, 2019. Dkt.
  # 168. The government’s letter responds to the Court’s order that it justify (by June 20)
  its continued retention of certain inventory and electronic data, Dkt. # 158, and to our
  letter motion of June 17, 2019, Dkt. # 167, requesting disclosure of the government’s
  search review protocol and a motions briefing schedule. While we do not intend to
  review all the claims in the government’s unusual letter, several compel a brief response:

          First, as to the timing of when the government’s search of our clients’ electronic
  devices began, the government’s prior letter of June 14, 2019, Dkt. #166, unmistakably
  indicates that no search had yet begun. Specifically, in that letter, the government stated:

         [T]he material needs to be placed in a searchable format and this frequently
         requires the creation of a virtual environment. That virtual environment
         requires software programs and licenses which often must be purchased. In
         some instances, authorization was obtained for the purchase of such
         software and licenses but there were budget allocation delays.
         Nevertheless, delivery of some such software programs to use in furthering
         the extraction of the relevant data are being received next week according
         to the supplier. After the use of those programs, the government will have
         a better idea of when a searchable database will be up and running for
         the government to search.

  Id. at 2 (emphasis added). Yet, in its more recent letter, the government states that “[t]he
  process of searching the seized electronic evidence started on the day of the execution of
  the search warrant.” Dkt. # 168, at 3. The letter goes on to describe the imaging of the
  electronic devices, but not the actual search, yet again it states, “in seven months, the
  Government, has had many agents working on searching evidence in this case.” Id. at 4.
  The government then explains that the June 14 letter was only describing the search of
  two servers. Id.



                              90 Broad Street | 23rd Floor | New York, NY 10004
                             www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
Case 2:18-cr-00607-JMA Document 171 Filed 06/27/19 Page 2 of 3 PageID #: 810
  Hon. Joan M. Azrack
  June 27, 2019
  Page 2 of 3


           The government has accordingly provided two contradictory versions of the facts,
  or, at a minimum, failed to clarify what it has searched and when. Consequently, the
  government has created a factual issue that the Court will need to resolve to rule on any
  motion. Because the Court cannot do so on the basis of unsworn letters, the Court should
  order a hearing at which the government can introduce evidence to substantiate the
  claims it makes in its most recent letter, or, at a minimum, require that the government
  provide evidentiary support for its claims in the form of a sworn declaration and
  supporting documentation establishing when the search commenced.

           Second, with respect to the search review protocol that the Court ordered the
  government to disclose, the government’s letter doubles down on the vague, supposed
  protocol it supplied in its June 14 letter. But what the government has provided is no
  search protocol at all. The purpose of a search protocol is to guide the government’s
  search, so that it reflects the scope of the search permitted by the warrant and is not
  simply rummaging through reams of data in the hopes of chancing upon responsive
  material. And the reason to disclose it to the defense, especially in a case where the
  government has simply produced images of the data, is to give the defense some notice of
  what the government considers responsive. Simply asserting, as the government does,
  that it is searching for material responsive to the warrant does not serve either of these
  purposes and places no limitation on the kind of “general, exploratory rummaging” that
  the Fourth Amendment forbids. Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971).

          In addition, if the protocol the letter describes is in fact what the government has
  used, we will move for suppression on the basis that it is certain to result in a search that
  is overbroad and lacks particularity. For example, the government states it has created a
  subset of the data based on the “chronological parameters of the search warrants.” Id. at
  5. But the warrants themselves contains no date limitation whatsoever. See Search
  Warrant, Attachment H, attached hereto as Exhibit A.1 Further, if the government
  indeed has searched all of the electronic data, or even a subset, for each of our clients’
  names and the names of their companies, that is precisely the overbreadth problem that
  the court identified in United States v. Wey, 256 F. Supp. 3d 355, 386 (S.D.N.Y. 2017).
  The search terms the government proposes to use – “cash, dinero, money, invoices,
  statement,” Dkt. # 168, at 5, are guaranteed to turn up as much non-responsive material
  as responsive material – as they would in the search of any business. Finally, the
  government expressly states that it may change the search protocol at any time. See
  id. Taking the government at its word, it is simply engaging in a fishing expedition,
  mining the seized electronic data in a manner unbounded by the purported probable cause
  articulated in the search warrant application. That is effectively the kind of general

  1
           We note that despite indicating it would provide the defense with unredacted
  versions of the search warrant affidavits, and distributing a disc at the last court
  conference that supposedly provided that, the copies of the affidavits on the disc remain
  heavily redacted and the government has yet to provide unredacted copies of other,
  critical documents, such as the Title III wiretap application.
Case 2:18-cr-00607-JMA Document 171 Filed 06/27/19 Page 3 of 3 PageID #: 811
  Hon. Joan M. Azrack
  June 27, 2019
  Page 3 of 3


  warrant the Fourth Amendment was designed to prohibit. Accordingly, we respectfully
  request that the Court (1) direct the government to cease any search that it is currently
  conducting based on the supposed “protocol” provided in the letter; (2) order the
  government to produce any search logs or reports it has generated based on searches
  already conducted (and order a hearing in the event that additional fact-finding is needed
  to determine how the government has conducted its searches thus far); and (3) so-order
  our proposed briefing schedule so that we may move for suppression of any evidence
  already obtained based on this impermissible search protocol.

          Finally, with respect to the government’s statement that it will not delete or
  destroy images of those portions of the electronic devices it has deemed are “irrelevant,”
  because doing so would destroy their evidentiary value, Dkt. # 168, at 2, the government
  seems to have misconstrued our request. Counsel for Ms. Rhamatzada has asked the
  government to delete or destroy any copy of electronic media that “has been returned as
  outside the scope of the warrant.” Email from Noam Biale to Burton Ryan, dated May
  28, 2019, attached hereto as Exhibit B (emphasis added). In the case of Ms.
  Rhamatzada, this includes, for example, an iPod belonging to her children and other
  electronic media seized from her home that was purely for personal use or related to other
  businesses having nothing to do with the case, such as Ms. Rhamatzada’s husband’s art
  gallery. See Letter dated Dec. 10, 2018 requesting return of property, attached hereto as
  Exhibit C (listing items seized in the search that are “plainly unrelated to the charted
  crimes”). The government has appropriately returned these devices and conceded they
  are outside the scope of the warrant. There is accordingly no basis – and certainly no
  evidentiary need – to retain images of these items. Therefore, pursuant to Rule 41(g), we
  respectfully request that the Court order the government to delete these images and any
  others that it has retained of electronic data outside the scope of the search warrant. See
  United States v. Ganias, 824 F.3d 199, 219 (2d Cir. 2016) (en banc).

                                                       Respectfully submitted,

         /s/                                           /s/
         Michael Tremonte                              Roland G. Riopelle
         Noam Biale                                    Sercarz & Riopelle, LLP
         Sher Tremonte LLP

         Attorneys for Shikeba Rhamatzada              Attorney for Abdulrahman Khwaja




  cc:    All counsel (by ECF)
